IN THE
              ARIZONA COURT OF APPEALS
                                DIVISION ONE


                 PIMA COUNTY, et al., Plaintiffs/Appellees,

                                       v.

            STATE OF ARIZONA, et al., Defendants/Appellants.

                             No. 1 CA-TX 20-0001
                               FILED 8-10-2021


                   Appeal from the Arizona Tax Court
                          No. TX2018-000737
               The Honorable Christopher T. Whitten, Judge

          REVERSED AND REMANDED WITH DIRECTION


                                  COUNSEL

Dickinson Wright PLLC, Phoenix
By P. Bruce Converse, Bennett Evan Cooper
Counsel for Plaintiff/Appellee Tucson Unified School District No. 1

Pima County Attorney’s Office, Tucson
By Victoria L. Buchinger
Counsel for Plaintiff/Appellee Pima County

Arizona Attorney General’s Office, Phoenix
By Drew C. Ensign, Robert J. Makar
Counsel for Defendant/Appellant State of Arizona
Arizona Attorney General’s Office, Phoenix
By Lisa A. Neuville, Jerry A. Fries
Counsel for Defendant/Appellant Arizona Department of Revenue

Arizona Attorney General’s Office, Phoenix
By Kevin D. Ray
Counsel for Defendants/Appellants Arizona State Board of Education, Arizona
Superintendent of Public Instruction


                                 OPINION

Judge Lawrence F. Winthrop1 delivered the opinion of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Cynthia J. Bailey joined.


W I N T H R O P, Judge:

¶1             Appellants—the State of Arizona, the Arizona Department of
Revenue, the Arizona State Board of Education, and the Arizona
Superintendent of Public Instruction (collectively, “the State”)—challenge
the tax court’s summary judgment ruling in favor of Pima County and
Tucson Unified School District (“TUSD”) (collectively, “Appellees”). The
State contends recent revisions to A.R.S. § 15-910 eliminated its obligation
under A.R.S. § 15-972(E) to reimburse TUSD for desegregation expenses as
additional state aid for education. We agree, and accordingly reverse the
ruling of the tax court and remand, directing the tax court to enter judgment
in favor of the State.

                 FACTS AND PROCEDURAL HISTORY

¶2           In 1980, Arizona voters amended the Arizona Constitution to
cap the amount of ad valorem taxes on residential property in any tax year
at one percent of the property’s full cash value. Ariz. Const. art. 9, § 18(1).


1       Judge Lawrence F. Winthrop was a sitting member of this court
when the matter was assigned to this panel of the court. He retired effective
June 30, 2021. In accordance with the authority granted by Article 6, Section
3, of the Arizona Constitution and pursuant to Arizona Revised Statutes
(“A.R.S.”) section 12-145, the Chief Justice of the Arizona Supreme Court
has designated Judge Winthrop as a judge pro tempore in the Court of
Appeals, Division One, for the purpose of participating in the resolution of
cases assigned to this panel during his term in office.


                                      2
                   PIMA COUNTY, et al. v. STATE, et al.
                         Opinion of the Court

The amendment, however, identified three types of ad valorem taxes to
which the cap does not apply:

       (a) Ad valorem taxes or special assessments levied to pay the
       principal of and interest and redemption charges on bonded
       indebtedness or other lawful long-term obligations issued or
       incurred for a specific purpose.

       (b) Ad valorem taxes or assessments levied by or for property
       improvement assessment districts, improvement districts and
       other special purpose districts other than counties, cities,
       towns, school districts and community college districts.

       (c) Ad valorem taxes levied pursuant to an election to exceed
       a budget, expenditure or tax limitation.

Id. at art. 9, § 18(2). The amendment also charged the Arizona Legislature
with “provid[ing] by law a system of property taxation consistent with the
provisions of this section.” Id. at art. 9, § 18(8). The legislature did so, in
part, by enacting A.R.S. § 15-972(E):

               Before levying taxes for school purposes, the board of
       supervisors shall determine whether the total primary
       property taxes to be levied for all taxing jurisdictions on each
       parcel of residential property, in lieu of this subsection,
       violate article IX, section 18, Constitution of Arizona. . . . If
       the board of supervisors determines that such a situation
       exists, the board shall apply a credit against the primary
       property taxes due from each such parcel in the amount in
       excess of article IX, section 18, Constitution of Arizona. Such
       excess amounts shall also be additional state aid for education
       for the school district or districts in which the parcel of
       property is located.

¶3            Essentially, A.R.S. § 15-972(E) implements the one percent cap
in three steps: (1) the county board of supervisors determines whether the
total “primary property taxes” to be levied for all taxing jurisdictions
exceeds the one percent cap; (2) if so, the board applies a credit against
“primary property taxes” due from each parcel to comply with the one
percent cap; and (3) the State reimburses affected school districts the excess
primary property tax amounts as “additional state aid for education.”




                                      3
                   PIMA COUNTY, et al. v. STATE, et al.
                         Opinion of the Court

¶4          The statutes define “[p]rimary property taxes” as “all ad
valorem taxes except for secondary property taxes.” A.R.S. § 15-101(20).
“Secondary property taxes” are generally defined as:

       [A]d valorem taxes used to pay the principal of and the
       interest and redemption charges on any bonded indebtedness
       or other lawful long-term obligation issued or incurred for a
       specific purpose by a school district or a community college
       district and amounts levied pursuant to an election to exceed
       a budget, expenditure or tax limitation.

A.R.S. § 15-101(25).

¶5             TUSD became subject to a desegregation order in 1978. See
Fisher v. Tucson Unified Sch. Dist., 329 F. Supp. 3d 883, 887 (D. Ariz. 2018).
In 1985, the legislature amended A.R.S. § 15-910 to allow a school district
operating under a desegregation order to “budget for expenses of
complying with a court order of desegregation.” 1985 Ariz. Sess. Laws, ch.
166, § 15 (1st Reg. Sess.) (codified as amended at A.R.S. § 15-910(G)).

¶6            In accordance, the legislature created a method to allow the
State to pay excess desegregation expenses by allowing the district to do
one or both of the following:

       1. Use monies from the maintenance and operation fund
       equal to any excess desegregation or compliance expenses
       beyond the revenue control limit before June 30 of the current
       year.

       2. Notify the county school superintendent to include the cost
       of the excess expenses in the county school superintendent’s
       estimate of the additional amount needed for the school
       district from the primary property tax as provided in section
       15-991.

A.R.S. § 15-910(H)(1)-(2) (2016) (effective Aug. 16, 2016 to Aug. 2, 2018).

¶7            In 2018, the legislature amended A.R.S. § 15-910(G)-(I),
changing all mentions of “primary property tax” to either “property tax” or
“secondary property tax.” 2018 Ariz. Sess. Laws, ch. 283, § 2 (2d Reg. Sess.)
(S.B. 1529). The legislature also added a new subsection (L):

       Beginning in fiscal year 2018-2019, subsections G through K
       of this section apply only if the governing board uses


                                      4
                   PIMA COUNTY, et al. v. STATE, et al.
                         Opinion of the Court

       revenues from secondary property taxes rather than primary
       property taxes to fund expenses of complying with or
       continuing to implement activities that were required or
       allowed by a court order of desegregation or administrative
       agreement with the United States department of education
       office for civil rights directed toward remediating alleged or
       proven racial discrimination that are specifically exempt in
       whole or in part from the revenue control limit and district
       additional assistance. Secondary property taxes levied
       pursuant to this subsection do not require voter approval, but
       shall be separately delineated on a property owner’s property
       tax statement.

A.R.S. § 15-910(L) (2018); see also 2018 Ariz. Sess. Laws, ch. 283, §§ 2, 13 (2d
Reg. Sess.) (S.B. 1529).

¶8            TUSD currently operates under an updated desegregation
order entered in 2013. See Fisher, 239 F. Supp. 3d at 888. TUSD adopted a
budget for the 2018-19 fiscal year that included $63,711,047 for
desegregation order expenses under § 15-910(G). In accordance with § 15-
910(I), TUSD submitted that budget to the Pima County Superintendent of
Schools, who then submitted TUSD’s primary and secondary property tax
levies and rates to the county board of supervisors.

¶9              Pima County, in turn, totaled all 2018-19 ad valorem taxes
levied by the various taxing jurisdictions for parcels within TUSD’s
boundaries and concluded that taxes to be collected exceeded the one
percent cap by $8,113,188.62. The county reduced its tax collection from
residential property owners by that amount and included that sum in its
report of state aid calculations as “additional state aid for education”
pursuant to § 15-972(E). But because TUSD had budgeted to pay 2018-19
desegregation expenses with secondary property taxes pursuant to A.R.S.
§ 15-910(L), the Department of Revenue determined those expenses did not
qualify as “additional state aid for education” pursuant to A.R.S. § 15-
972(E) because such credit may only be applied “against the primary
property taxes due” from property owners. The Department of Revenue
did not include the excess desegregation expenses in the state aid
calculations it presented to the State Board of Education. Accordingly, the
State provided no such financial aid to TUSD or Pima County for the 2018-
19 fiscal year.

¶10          TUSD and Pima County sued the State seeking payment of
the disputed amount. On cross-motions for summary judgment, the tax


                                       5
                    PIMA COUNTY, et al. v. STATE, et al.
                          Opinion of the Court

court ruled for TUSD and Pima County, finding that “[t]he A.R.S. § 15-
101(25) definition of ‘secondary property taxes,’ does not include those
taxes used to pay expenses of complying with desegregation orders. . . .
They are therefore ‘primary property taxes’ pursuant to A.R.S. § 15-
101(20).” It also found the State’s position to be “unworkable” in
conjunction with the one percent constitutional limitation on ad valorem
taxes. The court ordered the State to pay the disputed amount to Pima
County for the benefit of TUSD. The State timely appealed, and we have
jurisdiction pursuant to A.R.S. § 12-2101(A)(1).

                                  ANALYSIS

       I.      Standard of Review

¶11           “In reviewing the superior court’s rulings on cross-motions
for summary judgment, we consider questions of law de novo but review
the facts in a light most favorable to the party against whom summary
judgment was granted.” In re Est. of Podgorski, 249 Ariz. 482, 484, ¶ 8 (App.
2020) (citing Nelson v. Phoenix Resort Corp., 181 Ariz. 188, 191 (App. 1994)).
The court should grant summary judgment only when no genuine issues of
material fact exist and the moving party is entitled to judgment as a matter
of law. Ariz. R. Civ. P. 56(a). “Summary judgment is inappropriate where
the facts, even if undisputed, would allow reasonable minds to differ.”
Nelson, 181 Ariz. at 191 (citing Orme Sch. v. Reeves, 166 Ariz. 301, 310 (1990)).

¶12             We review de novo the tax court’s interpretations of the
Arizona Constitution and the relevant statutes. Univ. Med. Ctr. Corp. v.
Dep’t of Revenue, 201 Ariz. 447, 450, ¶ 14 (App. 2001). Our primary goal in
interpreting a statute is to effect legislative intent. Ariz. Chapter of the
Associated Gen. Contractors of Am. v. City of Phoenix, 247 Ariz. 45, 47, ¶ 7
(2019). We first look to the statute’s plain language as the best indicator of
its intent. Mathews ex rel. Mathews v. Life Care Ctrs. of Am., Inc., 217 Ariz. 606,
608, ¶ 6 (App. 2008). If the “language is clear and unambiguous, we give
effect to it and do not use other methods of statutory interpretation.” Id. If
it is not, however, we interpret the statutory scheme as a whole, considering
the statute’s context, subject matter, historical background, effects and
consequences, and spirit and purpose. Id. (quoting State v. Ross, 214 Ariz.
280, 283, ¶ 22 (App. 2007)).

       II.     Statutory Characterization of Desegregation Expenses

¶13           The State argues A.R.S. § 15-910(L) “changed the statutory
treatment of excess desegregation expenditures” so that “they can no longer
be funded by primary taxes and thus cannot be reimbursed by the State


                                        6
                   PIMA COUNTY, et al. v. STATE, et al.
                         Opinion of the Court

under A.R.S. § 15-972(E).” As an initial matter, all parties agree that the
legislative changes to A.R.S. § 15-910 did not alter which ad valorem taxes
fall within the constitutional one percent cap under Article 9, Section 18, of
the Arizona Constitution. As noted above, the cap applies to all ad valorem
taxes or special assessments with only three specified exceptions. Ariz.
Const. art. 9, § 18(2). Accordingly, and as the State acknowledges,
desegregation expenses remain subject to the one percent cap unless they
fall within one of the exceptions.

¶14            But, contrary to the tax court’s conclusion, it does not follow
that because desegregation expenses are subject to the one percent cap, so
too must they be subject to reimbursement by the State under A.R.S. § 15-
972(E). The State concedes that the A.R.S. § 15-101(25) definition of
“[s]econdary property taxes,” which the legislature did not amend in 2018,
“is similar, but not identical, to the Arizona Constitution‘s exceptions to the
One-Percent Limitation.” See A.R.S. § 15-101(25). Indeed, the definition
tracks the first and third exceptions to the constitutional cap as stated
above. Compare Ariz. Const. art. 9, § 18(2)(a), (c) (describing certain ad
valorem taxes not subject to the one percent cap), with A.R.S. § 15-101(25)
(exempting some ad valorem taxes from the one percent cap). But the
Arizona Constitution does not define “secondary property taxes.” That is
a term of the legislature’s creation, and the legislature is free to modify it
(and, given the textual link between the definition of “primary property
taxes” and “secondary property taxes,” when the legislature modifies the
latter, it necessarily modifies the former). Accordingly, the legislature is
free to alter the characterization of taxes assessed for one purpose or
another as “primary” or “secondary” without running afoul of the one
percent constitutional mandate. Moreover, the legislature’s decision in
A.R.S. § 15-910(L) to allow a school district subject to a desegregation order
to exceed revenue control limits only if it budgets secondary property taxes
to pay desegregation expenses does not, as the tax court suggested, function
to “trump the constitutional limitation on ad valorem taxes found in Ariz.
Const. art. 9, § 18.” The only exceptions the constitution allows to its one
percent cap on all ad valorem taxes are specified in Article 9, Section 18(2),
which makes no distinction between “primary” or “secondary” property
taxes. Nor does the constitution mandate that the State pay any excess
expense a district incurs when complying with a desegregation order; that
is an obligation imposed, if at all, only by statute, which the legislature was
free to amend. See Ariz. Const. art. 9, § 18; 1985 Ariz. Sess. Laws, ch. 166,
§ 15 (1st Reg. Sess.).

¶15         The tax court concluded that because the definition of
“secondary property taxes” in A.R.S. § 15-101(25) does not include taxes


                                      7
                  PIMA COUNTY, et al. v. STATE, et al.
                        Opinion of the Court

used to pay expenses of complying with desegregation orders, such
expenses “are therefore ‘primary property taxes’ pursuant to A.R.S. § 15-
101(20).” We disagree. The language of A.R.S. § 15-910(L) creates a
secondary tax category distinct from the definition in A.R.S. § 15-101(25).
This new secondary tax category is unique in that it allows a county to
budget and collect taxes to pay for desegregation expenses without voter
approval if the county’s total ad valorem taxes do not exceed the
constitutional one percent cap. Although the meaning of A.R.S. § 15-910(L)
would likely have been more clear if the legislature had amended § 15-
101(25) as well, the legislature’s failure to amend the definition in A.R.S.
§ 15-101(25) is not fatal to the State’s position. To the extent any conflict
exists between the general “secondary property tax” definition of A.R.S.
§ 15-101(25) and the new delineation in A.R.S. § 15-910(L) to fund
desegregation expenses through secondary property taxes, “the more
recent, specific statute governs over the older, more general statute.”
Lemons v. Superior Court, 141 Ariz. 502, 505 (1984). The tax court erred in
concluding the expense of complying with a desegregation order could not
be funded though secondary property taxes simply because the
desegregation expenses did not fit under the more general definition in
A.R.S. § 15-101(25).

¶16            The tax court also found it would be “unworkable” to remove
desegregation expenses from the calculation in A.R.S. § 15-972(E). But the
tax court’s conclusion in that regard overlooks the fact that the parties
involved did understand and implement the new system: TUSD included
the 2018-19 desegregation expenses as secondary property taxes pursuant
to amended § 15-910(L); Pima County totaled all 2018-19 ad valorem taxes,
including the desegregation expenses, levied by the various taxing
jurisdictions for parcels within TUSD’s boundaries to determine what
portion of those expenses exceeded the one percent cap; after receiving that
total, the Department of Revenue subtracted the non-qualifying expenses,
i.e., the desegregation expenses, from the “additional state aid” calculation
and paid the resulting amount. Following these procedures, TUSD may
continue to fund desegregation expenses pursuant to § 15-910(L) using
either (1) taxes that fall within the one percent limitation or (2) taxes
approved by its voters in an override election.

¶17            Further, we respectfully disagree that allowing the State to
decline to pay excess desegregation expenses can be summarily deemed
“unworkable,” considering that for more than five years after the 1978
desegregation order was imposed, the State did not cover excess
desegregation expenses. See 1985 Ariz. Sess. Laws, ch. 166, § 15 (1st Reg.
Sess.) (creating a system whereby the State will pay excess desegregation


                                     8
                  PIMA COUNTY, et al. v. STATE, et al.
                        Opinion of the Court

expenses). Just as the legislature previously enacted a method to assist
districts in paying desegregation expenses, so too could the legislature
enact new legislation that would end that practice. The change at issue
here—amending the characterization of desegregation expenses so that the
excess of such expenses would not be paid by the State—was a policy
decision consistent with the legislature’s power of the purse. See Le Febvre
v. Callaghan, 33 Ariz. 197, 204 (1928) (“[A]ll power to appropriate money for
public purposes or to incur any indebtedness therefor . . . rests in the
Legislature.”); Ariz. Const. art. 4, pt. 2, § 20 (appropriations bills); Ariz.
Const. art. 9, § 5 (power to contract debts).

¶18           For the foregoing reasons, the State was entitled to judgment
as a matter of law. See Ariz. R. Civ. P. 56(a). We therefore reverse the
judgment in favor of TUSD and direct the tax court to enter judgment in
favor of the State.

                              CONCLUSION

¶19           We reverse and remand, directing the tax court to enter
judgment in favor of the State. Appellees TUSD and Pima County request
their attorneys’ fees on appeal pursuant to A.R.S. § 12-348.01. Because
Appellees are not the successful parties on appeal, we deny their requests
for fees. We award the State its taxable costs on appeal pursuant to A.R.S.
§ 12-341, upon compliance with Arizona Rule of Civil Appellate Procedure
21(b).




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        9